

116 S3862 IS: Combating Egregious Advertising through Sentencing Enhancement Act
U.S. Senate
2020-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3862IN THE SENATE OF THE UNITED STATESJune 2, 2020Mr. Gardner (for himself, Ms. Sinema, and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo increase the penalties applicable under the Federal Trade Commission Act during the COVID–19 emergency, and for other purposes.1.Short titleThis Act may be cited as the Combating Egregious Advertising through Sentencing Enhancement Act or the CEASE Act.2.DefinitionsIn this Act:(1)CommissionThe term Commission means the Federal Trade Commission.(2)COVID–19 emergency periodThe term COVID–19 emergency period means the period that—(A)begins on the date of enactment of this Act; and(B)ends on the last day of the public health emergency described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)). 3.Increasing the penalty for false advertising during the COVID–19 emergency periodNotwithstanding section 14(a) of the Federal Trade Commission Act (15 U.S.C. 54(a)), any person, partnership, or corporation who violates any provision of section 12(a) of such Act (15 U.S.C. 52(a)) during the COVID–19 emergency period shall—(1)for a first offense, be guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than $50,000 or by imprisonment for not more than 1 year, or both such fine and imprisonment; and(2)for a second or subsequent offense, be guilty of a felony and upon conviction shall be punished by a fine of not more than $250,000 or by imprisonment for not less than 1 year and not more than 5 years, or both such fine and imprisonment.4.Increasing the penalty for unfair methods of competition and unfair or deceptive acts or practices during the COVID–19 emergency periodNotwithstanding subsections (l), (m)(1)(A), and (m)(1)(B) of section 5 of the Federal Trade Commission Act (42 U.S.C. 45), any penalties that are applicable under such subsections with respect to conduct occurring during the COVID–19 emergency period shall be increased— (1)for a first offense, to $50,000; and(2)for a second or subsequent offense, to $250,000.5.Prohibiting unfair or deceptive acts or practices relating to COVID–19 during the COVID–19 emergency period(a)In generalDuring the COVID–19 emergency period, it shall be unlawful for any person, partnership, or corporation to engage in an unfair or deceptive act or practice in or affecting commerce that— (1)violates section 5(a) of the Federal Trade Commission Act (15 U.S.C. 45(a)); and(2)relates to the COVID–19 pandemic.(b)Enforcement(1)Unfair or deceptive acts or practicesA violation of this section shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).(2)Powers of the commission(A)In generalThe Commission shall enforce this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this section.(B)Privileges and immunitiesAny person who violates this section shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act.(C)Effect on other lawsNothing in this Act shall be construed to limit the authority of the Commission under any other provision of law.6.Rule of constructionNothing in this Act shall be construed to limit or enhance the authority of the Commission (other than with respect to the penalties that the Commission may seek under the Federal Trade Commission Act (15 U.S.C. 41 et seq.) for conduct occurring during the COVID–19 emergency period) under any other provision of law.